DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-4, 9-12, 14-18 in the reply filed on 5/18/22 is acknowledged.
Claims 5-8, 13, 19, 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/18/22.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the switching valve configured to divide the flow path into the second path and a third path” must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 11, 12, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 2007/0273060) in view of Schmidt (US 2021/0170656).
As to claim 1, Doyle teaches a mold including a first cavity and a second cavity [0090, Fig 1B] the mold comprising: a hotrunner (160) that forms a flow path to inject a resin injected from an injection unit into the first cavity and the second cavity [0090, 0092, 0098]; and a switching valve (either 102 or 112) configured to divide the flow path into a first path connected to the first cavity and a second path connected to the second cavity [0092], wherein the injection unit is connected to the first path [Fig 1].
Doyle does not explicitly state a pressurizing unit is connected to the second path.
Schmidt teaches a method of injection molding [Abstract] wherein pressurizing unit (120) is connected to the second path in order to dispense a desired metered quantity of resin [0046, Fig 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Schmidt and had a pressurizing unit such as a plunger connected to the 2nd path, as suggested by Schmidt, in order to allow for dispensation of precise metered amount of resin.  
As to claim 2, Doyle teaches the first cavity and the second cavity are different in volume [0090, Fig 1B].  
As to claim 9, Doyle teaches a first gate valve which opens and closes a first gate between the first path and the first cavity; and a second gate valve which opens and closes a second gate between the second path and the second cavity [0096, 0092, 0094].  
As to claim 11, Doyle teaches further comprising a valve control unit (either 100, 110) which controls the switching valve to block and communicate between the first path and the second path [0092].  
As to claim 12, Doyle teaches a volume of the first cavity is larger than a volume of the second cavity [0090, Fig 1B].  
As to claim 15, Doyle teaches the switching valve (102 or 112) is configured to divide the flow path into the second path (either 162, 164) and a third path, and the injection unit is connected to the first path through the third path (the center portion 160) [Fig 1].  
As to claim 16, Doyle teaches the switching valve (102 or 112) is configured to divide the flow path into the second path (the other of 162, 164) and a third path, and the injection unit is connected to the first path through the third path (the center portion 160) [Fig 1].  
As to claim 17, Doyle does not explicitly state the pressurizing unit is a plunger.
Schmidt teaches a method of injection molding [Abstract] wherein pressurizing unit (120) is connected to the second path in order to dispense a desired metered quantity of resin [0046, Fig 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Schmidt and had a pressurizing unit such as a plunger connected to the 2nd path, as suggested by Schmidt, in order to allow for dispensation of precise metered amount of resin.   
The examiner has interpreted the term plunger as NOT comprising a piston
As to claim 18, Doyle teaches comprising a gate valve which opens and closes a gate between the second path and the second cavity by moving the gate valve in a first direction through the nozzle [0015, 0141, 0142, Fig 1,2], but does not explicitly state the pressurizing unit moves in a second direction not in parallel with the first direction.
Schmidt teaches a method of injection molding [Abstract] wherein pressurizing unit (120) is connected to the second path and moves in a direction perpendicular to the nozzle(126) in order to dispense a desired metered quantity of resin [0046, Fig 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Schmidt and had a pressurizing that moved in a perpendicular position relative to the nozzle unit such as a plunger connected to the 2nd path, as suggested by Schmidt, in order to allow for dispensation of precise metered amount of resin.  
As the gate valve of Doyle moves parallel to the nozzle, the pressurizing unit of Schmidt when combined with Doyle would move perpendicular to the valve as it is moves perpendicular to nozzles. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 2007/0273060) in view of Schmidt (US 2021/0170656), as applied to claims 1, 2, 9, 11, 12, 15-18 above, and in further view of Northon (US 2216092) and Kim (KR 20170028554).
As to claim 3, Doyle teaches the switching valve includes a valve body disposed inside the flow path, wherein the valve body includes a first surface, a second surface, and a third surface connecting the first surface and the second surface, but does not explicitly state the third surface has a groove and projected portions, and wherein the first surface has three or more protrusions.  
Northon teaches the switching valve includes a valve body (60) disposed inside the flow path that is pushed by the working fluid to open or close [page 2 col 2 line 10-36], wherein the valve body includes a first surface, a second surface, and a third surface connecting the first surface and the second surface, the third surface has a groove and projected portions (63) which prevents undesired reverse flow [col 1 line 8-25, col 1 line 32-col 2 line 7, page 2 col 1 line 37-54, page 2 col 2 line 1-35]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a valve configured like that of Northon in order to have the valve prevent undesired backflow. 
Kim teaches a check valve which has as bottom surface with 3 protrusions (unmarked Fig 3) [0035, 0063] which had demonstrated success at closing and opening a fluid conduit [0013, 0014, 0010]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to altered the apparatus of Doyle and included the 3 or more protrusions on the first surface. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 2007/0273060) in view of Schmidt (US 2021/0170656), as applied to claims 1, 2, 9, 11, 12, 15-18 above, and in further view of Guldbaek (US 2020/0179644).
As to claim 10, Doyle does not explicitly state a pressure control unit coupling to the pressurizing unit, wherein the pressurizing unit is advanced and retreated by the pressure control unit.  
Guldbaek teaches an apparatus for injection molding [Abstract] wherein pressurizing units (13, 14) are advanced and retreated by servomotors [0056, 0057] this allows for precise pressure distribution which ensures complete filling of the mold [0010]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Schmidt and had the pressurizing units coupled to a pressure control unit (the servomotors) and is advanced and retreated, as suggested by Guldbaek, in order to allow for precise pressure distribution which ensures complete filling of the mold.
Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 2007/0273060) in view of Schmidt (US 2021/0170656), as applied to claims 1, 2, 9, 11, 12, 15-18 above, and in further view of Northon (US 2216092).
As to claim 14, Doyle does not explicitly state the switching valve includes a valve body, wherein the switching valve is configured to block and communicate between the first path and the second path by the valve body being pushed and moved by melted resin.
Northon teaches the switching valve includes a valve body (60) disposed inside the flow path that is pushed by the working fluid to open or close [page 2 col 2 line 10-36], wherein the valve body includes a first surface, a second surface, and a third surface connecting the first surface and the second surface, the third surface has a groove and projected portions (63) which prevents undesired reverse flow [col 1 line 8-25, col 1 line 32-col 2 line 7, page 2 col 1 line 37-54, page 2 col 2 line 1-35]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Doyle and utilized a valve configured like that of Northon that was moved open and closed by the working fluid in order to have the valve prevent undesired backflow. 
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
While the combination of Doyle, Northon, and Kim would result in the valve body with the claimed protrusions, these references did not give guidance in regards to the orientation of the first surface with the protrusions being configured to face the 2nd path.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342. The examiner can normally be reached 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./ARMAND MELENDEZ/Examiner, Art Unit 1742